Citation Nr: 0840447	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-21 932	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to special monthly compensation based on the 
need for aid and attendance or on being housebound.

2.	Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to July 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to special 
monthly compensation based on the need for aid and attendance 
or on being housebound and confirmed and continued its July 
2006 denial of service connection for hypertension.  


FINDING OF FACT

On October 7, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant or his representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In a letter 
dated October 7, 2008, the appellant, through his authorized 
representative, withdrew this appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
     	                                         HARVEY P. 
ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


